Citation Nr: 0706806	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-32 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for pulmonary arterial 
hypertension secondary to post-traumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for pulmonary embolism 
secondary to PTSD.

5.  Entitlement to an initial rating higher than 30 percent 
for the PTSD prior to February 28, 2006, and a rating higher 
50 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1958 to November 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) - which granted service connection for 
disabilities not relevant to this appeal but denied service 
connection for gout, a low back disorder, the pulmonary-
related claims, and PTSD.  With the exception of the PTSD 
claim, the veteran perfected his appeal of the denials in 
October 2003.  An August 2003 rating decision granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation.  In response, he appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  A May 2006 RO decision in the interim increased the 
rating for his PTSD from 30 to 50 percent effective 
February 28, 2006.  He has since continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).

The veteran's claims concerning his pulmonary disabilities 
were originally asserted as due to exposure to herbicides 
(notably, the dioxin in Agent Orange).  But during his August 
2006 travel Board hearing, he and his representative withdrew 
that alleged basis of entitlement and indicated, instead, the 
sole basis for these claims is that the pulmonary arterial 
hypertension and embolism are secondary to his service-
connected PTSD.

Also during that August 2006 travel Board hearing, the 
veteran requested that the Board hold the record open for 90 
days so he could obtain supporting medical evidence.  The 
presiding Veterans Law Judge granted that request.  But the 
veteran did not submit any additional medical evidence for 
consideration in his appeal.  The personal statements he 
submitted in November 2006 (on VA Form 21-4138) merely 
reiterate his earlier contentions, and he indicated on his 
November 2006 Veterans Claims Assistance Act (VCAA) notice 
response form that he had no other information or evidence to 
give VA to substantiate his claims.  So he asked that 
the Board decide his claims as soon as possible.

The veteran's representative requested during the travel 
Board hearing that the Board obtain the records pertaining to 
the veteran's receipt of disability benefits from the Social 
Security Administration (SSA).  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  See also 38 C.F.R. § 3.159(c)(2) 
(2006).  These records, however, already were requested in 
May 2003 and subsequently obtained and associated with the 
other evidence in the claims file for consideration.

The Board is remanding the claims for service connection for 
gout and a low back disorder to the RO via the Appeals 
Management Center (AMC), for further development and 
consideration.  But the Board will go ahead and decide the 
remaining claims.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show the 
veteran's pulmonary arterial hypertension is in any way 
related to his service-connected PTSD.

3.  There also is no definitive clinical evidence confirming 
the veteran has a diagnosis of pulmonary embolism.

4.  Prior to February 28, 2006, the veteran's PTSD caused 
sleep disturbance, avoidance of crowds, and irritability.  
There was no evidence of mood disturbance or other 
psychological or psychiatric symptomatology.  His Global 
Assessment of Functioning (GAF) score was a low of 60 and a 
high of 65.

5.  Since February 28, 2006, the veteran's PTSD has caused 
sleep and mood disturbance, intrusive thoughts, anxiety, 
isolative behavior, and some suicide ideation, albeit without 
any plan or intent.  He has had a lower GAF score of 45.  
There is no evidence of spatial disorientation, illogical or 
irrelevant speech, 
near-continuous panic, impact on the ability to function 
independently, or loss of the ability to form and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  The veteran's pulmonary arterial hypertension is not 
proximately due to, the result of, or aggravated by his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Pulmonary embolism also is not proximately due to, the 
result of, or aggravated by the veteran's service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  The requirements are not met for an initial rating higher 
than 30 percent for the PTSD prior to February 28, 2006, or 
for a rating higher than 50 percent for this condition since.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, in a February 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection 
and for a higher initial rating (for a service-connected 
disability), as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of and to 
submit any further evidence that was relevant to the claims.  
A July 2006 Dingess letter informed him how disability 
ratings and effective dates are assigned and the type 
evidence impacting those determinations.

The veteran admittedly was not provided the requisite VCAA 
notice prior to the initial adjudication of his claims, and 
that was error.  But insofar as his PTSD claim is concerned, 
bear in mind the claim for service connection for this 
condition was granted, and only the downstream claim for a 
higher initial disability rating is before the Board.  In 
Dingess, the Court explained that a grant of the underlying 
claim for service connection means there is no further 
requirement of § 5103(a) VCAA notice because the underlying 
claim has been more than substantiated - indeed granted.  
Further, the February 2006 letter provided full content-
compliant VCAA notice to the veteran, as his claims stood at 
that time.  Fully compliant notice and subsequent 
readjudication of his claims cured any timing defect in the 
provision of notice.  See again Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claims, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (Mayfield I), reversed on other grounds 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. December 21, 2006) (Mayfield 
III).

Following the issuance of the February 2006 VCAA letter, the 
veteran submitted copies of VA medical appointments he had 
presented for.  His PTSD claim was again reviewed in the May 
2006 SOC, and a higher rating granted, and the April and 
October 2006 SSOCs readjudicated all his claims, including 
concerning those conditions for which he is still trying to 
establish his entitlement to service connection.  Those 
readjudications following the issuance of the February 2006 
and July 2006 VCAA letters cured or rendered harmless any 
timing-of-notice error.  Id.

The Board also acknowledges that none of the letters 
referenced addressed the requirements for establishing 
entitlement to service connection on a secondary (as opposed 
to direct) basis.  But that, too, was inconsequential and 
therefore at most harmless error.  First, as noted in the 
introduction, the veteran did not rely on a secondary basis 
for his claims until the August 2006 travel Board hearing, 
which is the reason the VCAA notice letters issued before 
then only addressed his purported entitlement to service 
connection on a direct basis.  Second, he and his 
representative were fully aware of those additional 
requirements, as evidenced by their request to hold the 
record open so that a supporting medical nexus opinion could 
be obtained.  Transcript (T.), p. 17.  Third, the October 
2006 SSOC informed the veteran of the requirements for 
service connection on a secondary basis.  Fourth, and last, 
neither he nor his representative has claimed any specific 
prejudice as a result of the sequence of these events.  Thus, 
the Board finds that he was not deprived of his ability to 
meaningfully participate in the adjudication of his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records (SMRs) and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities he identified, the records 
related to his benefits administered by the SSA, and the 
transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, as again reflected in his 
November 2006 response to his most recent VCAA notice wherein 
he expressly indicated he had no other information or 
evidence to submit to substantiate his claims.  So he asked 
that the Board go ahead and adjudicate his claims as soon as 
possible.  And since the Board will conclude below that the 
preponderance of the evidence is against his claims for 
service connection, any questions concerning an initial 
evaluation of his pulmonary disability or the effective date 
to be assigned are rendered moot.  The same is true insofar 
as the effective date element of his claim for a higher 
disability rating for his PTSD, inasmuch as this claim also 
will be denied.  Thus, any such error is harmless and does 
not prohibit consideration of these claims on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection Claims for Pulmonary Hypertension and 
Embolism

A disability that is proximately due to or the result of a 
service-connected condition shall be service connected.  
38 C.F.R. § 3.310(a).  Further, a disability that is 
aggravated by a service-connected condition may be service 
connected, but compensation is only payable for the degree of 
additional disability attributable to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The medical evidence of record reflects that, as concerns the 
veteran's pulmonary hypertension, all but element 3 are 
established.  Only element 2 is established as concerns the 
veteran's asserted pulmonary embolism.

The veteran's VA outpatient treatment records reflect that an 
August 2000 echocardiography showed markedly elevated 
pulmonary systolic pressure estimated at 59 mm mercury (upper 
limits normal 25 mm mercury).  A December 2000 pulmonary 
perfusion ventilation report reflects that the echo pulmonary 
hypertension was noted and that the procedure was to assess 
for possible chronic pulmonary embolism.  The report 
indicates the examiners interpreted the results as having 
shown mildly decreased perfusion at both lung bases with 
relatively normal ventilation, possibly suggestive of a 
resolving pulmonary embolism.  The report adds, however, that 
it is unusual for such a pattern to be seen without discrete 
residual subsegmental defects.  Thus, the possibility of a 
chronic pulmonary embolism as a cause for the veteran's 
presumed pulmonary hypertension could not be ruled out.

A February 2001 Thorax CT report reflects a history of 
unexplained pulmonary hypertension with atypical chest pain, 
but coronary disease at catheter, and asked if there was any 
evidence of chronic pulmonary embolism.  Importantly though, 
while the report of that CT examination showed probable 
pulmonary arterial hypertension, there was no evidence of 
acute, chronic, or past pulmonary embolism.

A July 2004 pulmonary note reflects that the veteran 
underwent an extensive work-up in December 2003 and no cause 
for his pulmonary hypertension was determined, as evidenced 
by a normal ventilation perfusion, normal CT angiogram, and 
no left to right shunt by bubble study by echocardiogram.

The veteran has also submitted general literature on 
pulmonary hypertension found on the internet.  During his 
hearing, he and his wife testified that his VA physician, Dr. 
M, wondered why he was still alive - referring to him as an 
endangered species, and that there was nothing medically that 
could be done.  In other words, said the veteran, "I'm 
dying."  T., p. 13.

A January 2006 clinical note discusses the veteran's 
available treatment options.  Dr. M confirmed the veteran had 
primary pulmonary hypertension, which the doctor said was 
very rare, and "that there was no telling how long it has 
been going on . . . since childhood?"  Dr. M also 
acknowledged there was little to offer the veteran other than 
to chronicle his deterioration.



The literature submitted by the veteran contains general 
information concerning pulmonary hypertension.  It does not 
contain any firm consensus of medical opinion as to 
etiologies, but instead merely discusses possible etiologies.  
Further, the literature does not specifically apply to the 
veteran's individual case.  Treatise evidence must discuss 
generic relationships with a degree of certainty such that 
under the facts of the particular case there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin, 11 
Vet. App. at 514.  See also Timberlake v. Gober, 14 Vet. App. 
122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 
(Fed. Cir. 2000)).  Unfortunately, the literature in this 
instance does not meet this threshold standard.

As already mentioned in the introduction, the veteran 
requested at the hearing that the record be held open for 90 
days so he could obtain a supporting medical nexus opinion 
from Dr. M.  Although the veteran did not submit an opinion 
from Dr. M, as he had indicated he would, a September 2006 
outpatient note documents the veteran's telephone call 
wherein he requested a letter to the effect that his 
pulmonary hypertension was a rare condition and could be 
related to his PTSD.  Dr. M reportedly had explained that to 
him.

A September 2006 addendum concerns the contents of Dr. M's 
letter to the veteran, wherein he advised:

I received a message that you needed a letter 
indicating a connection between pulmonary 
hypertension and [PTSD].  There is no such 
connection that I am aware of.  If you left my 
office understanding to the contrary I apologize.

So clearly, Dr. M did not make the statement in question - 
purportedly linking the veteran's pulmonary hypertension to 
his service-connected PTSD.  Indeed, quite the contrary, Dr. 
M's reply is reason why a veteran's account of what a 
physician supposedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See, too, 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In light of Dr. M's categorical denial that there is any 
cause-and-effect relationship between the veteran's pulmonary 
hypertension and his service-connected PTSD, the Board must 
regretfully find that the preponderance of the evidence is 
against the veteran's claim for secondary service connection.  
38 C.F.R. § 3.310.  Further, the claims file contains no 
medical evidence or opinion that the veteran's service-
connected PTSD aggravates his pulmonary hypertension.  Allen, 
7 Vet. App. 439.  Moreover, while the veteran is relying 
solely on a theory of secondary service connection for 
showing his pulmonary hypertension is related to his 
military service, albeit by way of his PTSD, the Board also 
points out parenthetically that the service medical records 
show no indication of 
pulmonary-related complaints (e.g., relevant symptoms) or 
treatment.  So there also is no means of linking the 
pulmonary hypertension more directly to service.  38 C.F.R. 
§ 3.303(a).

Also, while the veteran abandoned his initial theory of 
exposure to herbicides as the original basis for his claim, 
the Board nonetheless notes that pulmonary hypertension is 
not among the diseases the Secretary of VA has determined is 
associated with exposure to herbicides.  See 38 C.F.R. 
§ 3.309(e).  And neither has the veteran submitted or cited 
any evidence of direct causation between herbicide exposure 
and the eventual development of pulmonary hypertension.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1171 (1998).

The Board finds likewise as to any claimed pulmonary 
embolism.  The 2001 thorax CT found no evidence of a 
pulmonary embolism, either acute, chronic, or past.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes) and Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

Thus, the medical evidence of record does not show a 
confirmed diagnosis of pulmonary embolism, much less a causal 
relationship to the service-connected PTSD.  Consequently, 
the evidence fails to show Wallin elements 1 and 3 for 
service connection on a secondary basis.  And since, for 
these reasons and bases, the preponderance of the evidence is 
against the veteran's claims, there is no reasonable doubt to 
resolve in his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Higher Initial PTSD Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, DSM-IV, 38 C.F.R. 
§ 4.130, but the VA rating criteria govern the overall 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-
44 (2002).  An evaluation of the disability level of a mental 
disorder is based on the total evidentiary picture of the 
veteran's occupational and social impairment.  Further, 
social impairment is not the sole criterion on which an 
evaluation is based.  38 C.F.R. § 4.126(a), (b).  Not every 
criterion of a higher rating criteria must be met in order 
for an appellant to receive the higher evaluation, 38 C.F.R. 
§ 4.21, and any doubt as to whether to apply a higher rating 
is resolved in favor of the higher rating.  38 C.F.R. § 4.3.  
Further, applicable rating criteria are applied via an 
overall assessment of one's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  But in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case with 
the veteran's PTSD.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 126.

PTSD causing occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events) warrants an evaluation of 30 percent.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

PTSD causing occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

A 70 percent evaluation requires occupational and social 
impairment deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The Board finds that, for the initial period at issue prior 
to February 28, 2006, the veteran's PTSD was no more than 30-
percent disabling.  So that was the appropriate rating.  
38 C.F.R. § 4.7.  Records show he served in combat in 
Vietnam, where he was seriously wounded in his upper 
extremity.  And as a result, he received, among others, the 
Purple Heart Medal.  The residuals of his wound eventually 
resulted in his medical discharge from service due to his no 
longer being deemed physically fit to perform military duty.

The August 2001 examination report reflects that the examiner 
diagnosed the veteran with a nightmare disorder, associated 
with his combat experience in Vietnam that caused significant 
distress.  That examiner indicated the veteran did not, 
however, meet the diagnostic criteria for PTSD.  That 
notwithstanding, service connection for PTSD subsequently was 
established, and even the symptoms noted during that earlier 
evaluation are relevant to the veteran's rating at that stage 
of the appeal period.

During that evaluation, the veteran reported that he lived 
alone in a trailer, and that he lived entirely off of his 
Social Security income.  He said he had attended college for 
two years after service and had worked as a bartender.  He 
then worked with computer security for 15 years until 
retiring.  He was successful because he worked the late shift 
where he did not have to deal with people.  He denied any 
prior treatment for depression, anxiety, or other mental 
disorder.  He related disturbed sleep, as reflected by the 
fact that he awoke hourly until arising at 6:00 a.m., 
and that he received approximately six hours of sleep a 
night.  He said his concentration was impaired, in that he 
easily lost interest in things that he did.  In response to 
PTSD-specific questions, he related that he had dreams or 
nightmares about his combat service once a week, where he 
awoke in a cold sweat and could not return to sleep.  He 
denied flashbacks, as well as distressing and intrusive 
recollections.  Interestingly, he informed the examiner that 
he had no difficulty taking about his combat experience, and 
that he was a fan of the Vietnam drama, Tour of Duty.  
Further, he related that his dislike of crowds and detachment 
from others began in childhood, so before service and that he 
was always a loner.  He was vigilant to nighttime noises, 
however, and he watched TV with the lights out, so he could 
better see outside, and he kept a loaded gun in every room.

The objective mental status examination revealed the veteran 
to be appropriately dressed for his age and background.  
Motor functioning was within normal limits and he maintained 
appropriate eye contact.  The examiner observed nothing to 
suggest evidence of delusions, hallucinations, or other 
symptoms indicating psychosis.  The veteran denied any 
suicide or homicide ideation, and his memory appeared intact.  
Speech was fluent, spontaneous, and in a normal rate and 
rhythm, and his affect was euthymic but limited in range.  He 
had good insight into his behavior.

The examiner noted that diagnostic tests indicated the 
veteran endorsed physiological symptoms of both anxiety and 
depression, but the cognitive and affective symptoms were 
much less prominent.  They also suggested hypervigilance and 
social detachment.  The results of the Mississippi Scale of 
Combat Stress suggested no significant distress of reminders 
of his combat experience, though he endorsed frequent 
nightmares, disrupted sleep, and exaggerated startle 
response.  The examiner observed that, taken as a whole, the 
veteran did have some PTSD symptoms.  In light of the fact 
that he reported that he was involved in community 
activities, the examiner assessed the veteran's GAF score as 
65, while at the same time acknowledging it was possible that 
other PTSD symptoms might emerge in the future.

The June 2003 fee-basis examination report reflects that the 
veteran related that he still had not received any treatment 
for PTSD or other acquired mental disorder.  He said he had 
attempted suicide during service by overdosing on medication 
due to the pain he had while hospitalized for his wounds.  He 
also said he took Trazodone for sleep, but that it was not 
helpful.  He indicated he still lived alone in a trailer, but 
that his adopted sister drove him to the appointment.  He 
indicated that he generally awoke between 5 and 6:00 a.m., 
though sometimes he was awake all night because of 
nightmares.  He went for coffee with the manager before the 
establishment opened, and he enjoyed fishing as long as no 
one else was around.  He categorized his sleep as terrible 
due to the nightmares, and said his sleep had been 
problematic since a lightning strike blew up a tree and 
knocked him out of bed two years earlier.  He reported 
nightmares every night.  He felt okay as long as he could 
stay away from people, but otherwise he felt uptight.  He 
talked to a sister or a friend for support.

Also during that evaluation, the veteran related that he 
attended a rodeo each year; he went with his two adopted 
sisters.  He also acknowledged that he enjoyed fishing.  He 
was a member of veteran's organizations, but he did not 
attend the meetings, and he collected coins and guns.  He 
could get along with people for short periods of time, then 
he left.  He related that he had lots of acquaintances, but 
that only his two adopted sisters were close friends.  He 
said he did not care about his self-esteem lately, but 
appeared to relate that to his physical health problems.  
He handled all of his activities of daily living and he was 
not dating at that time.  He had been married twice, the 
first having been annulled and the second ending in divorce 
after two years.



The examiner asked about the veteran's comment at the 2001 
examination to the effect that not much bothered him, and in 
response the veteran said he was able to talk about his 
Vietnam experiences.  But on explorations, he related that he 
had feelings of horror which caused exaggerated startle 
response.  He also related that he was less tolerant of 
Vietnam-related television programming than when he presented 
at the 2001 examination.  He said he avoided stimuli 
associated with Vietnam traumas, as well as avoiding 
thoughts, feelings, etc., which arouse such memories.

Objective mental status examination revealed the veteran's 
grooming and hygiene to be fair.  He was moderately to 
markedly overweight.  His moustache was neatly trimmed.  His 
psychomotor movements were appropriate and comfortable, 
and his mood was neutral with congruent, pleasant affect.  He 
was talkative, cooperative, and conversant without thought 
disorder.  There was no evidence of psychosis, and he was not 
suicidal or homicidal, and there were no cognitive problems 
noted.  The examiner indicated the veteran made some 
questionable assertions related to the thunderstorm, and he 
was quite dramatic in his description.

The examiner rendered an Axis I diagnosis of PTSD, despite 
probable embellishment of symptomatology, and alcohol 
dependence in remission for four years.  The GAF score was 
65, indicative of only mild symptomatology.  The examiner 
observed that the veteran had some mild difficulties 
establishing social relationships, but that he did not have 
difficulty with complex commands.

As mentioned, the August 2003 rating decision at issue 
granted service connection for PTSD and assigned an initial 
30 percent rating.  In his notice of disagreement with that 
initial rating, the veteran asserted that his PTSD had 
increased in severity, that while employed he was constantly 
in trouble with his boss for things he had or had not done, 
and that he started having panic attacks after he quit 
drinking alcohol.

These contentions notwithstanding, the Board finds that the 
veteran's symptomatology prior to February 28, 2006 did not 
meet or approximate the requirements for a 50 percent or 
higher rating.  38 C.F.R. § 4.7.  While he may well have 
experienced conflict at his job, as reflected in his notice 
of disagreement, the evidence of record shows he nonetheless 
maintained rather steady employment until his retirement.  
This revelation is not meant to demean or otherwise ignore 
the impact of his PTSD symptoms on his life - both 
occupationally and socially, but merely to point out that at 
that stage of his appeal the degree of impairment of his 
ability to form and maintain effective work and social 
relationships did not meet or approximate the standards for a 
higher 50 percent rating under DC 9411.

The veteran related that, while he avoided having more than a 
couple of close friends (his adopted sisters), he did have 
many acquaintances and essentially got along with people for 
as long as he cared to.  He also admitted having two hobbies, 
coin and gun collecting.  Aside from this, the mental status 
examinations revealed no impairment in the coherency of his 
speech, thought process, or even memory.  His main symptoms 
were mood and sleep disturbance, as evidenced by his 
depression and anxiety, nightmares, and avoidant behavior, in 
that he tended to stay away from crowds except for his annual 
attendance at the rodeo event.  But he also maintained a 
close relationship with his two adopted sisters.  And his 
outpatient treatment records show his excessive body weight 
is the result of his impairment from his musculoskeletal 
(i.e., physical) disabilities, not mental impairment 
attributable to his PTSD.

During the appeal period, the veteran married again.  At the 
hearing, his wife related that he did not participate much in 
family functions, and that his judgment and thinking had 
changed over the last couple of years.  She then responded to 
questions from the representative which essentially tracked 
the rating criteria for a higher 70 percent rating and also 
related that he was suicidal at least once a month.  She 
said, as well, that the veteran experienced near continuous 
panic and depression, and that she could tell whenever he 
started getting depressed or panicky, prompting her to try 
and get him on his oxygen.  She also said there was 
unprovoked irritability.  She went on to testify that he 
sometimes went a few days without shaving and wore only a 
tee-shirt and underwear around the house.  T., pp 14-16.



Lay persons may relate symptoms they personally observed, but 
they may not render an opinion on matters requiring medical 
knowledge, such as the underlying condition that is causing 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The veteran's wife did not explain how she could tell when 
the veteran was panicky or depressed, nor did she explain how 
she discerned whether those symptoms, if they existed, were 
caused by his PTSD or his breathing problems.  Consider also 
that two of the veteran's claims (for pulmonary-related 
disability) already have been denied in this decision.  So to 
the extent he has respiratory impairment, in the way of 
labored breathing so on and so forth, from his pulmonary 
disability, he cannot use that as grounds for increasing the 
rating for his PTSD on the premise it is indicative of, say, 
an anxiety attack.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  And neither does the claims file reflect any 
evidence that the veteran's wife has any medical training or 
expertise.  Therefore, the Board evaluates her testimony 
within the context of those objective symptoms which a lay 
person is competent to testify to and describe.

In any event, according to the report of the February 28, 
2006 examination, the veteran was appropriately dressed and 
groomed, and the examiner did not observe any psychomotor 
agitation or retardation.  Neither did the examiner see any 
evidence of malingering or facetious behavior, though the 
veteran may have overstated his subjective pain.  It was only 
when he stood and walked that the examiner observed any 
obvious pain-related behavior.  On a brief mood instrument, 
the veteran endorsed recent depression, suicidal ideation, 
anxiety, panic, and anger, and he said that he had last 
thought about suicide the morning of that examination.  


He denied having actually considered any means of self-harm, 
only that he considered "ending it all" after awakening 
from a flashback dream with pain.  He related that the mode 
he considered was discontinuance of his medication, and that 
he attempted suicide by overdose of medication in service 
while recovering from his wounds.  The examiner noted the 
veteran to be dysphoric with a sad facial expression, which 
changed little during the examination.  He related having 
experienced nightmares most nights and infrequent intrusive 
thoughts.  His trend of thought was unremarkable, and the 
examiner saw no evidence of flights, tangentialness, 
circumstantiality, blocking, perseveration, general 
looseness, or delusions.  Content of thought was appropriate 
to the evaluation and reality based.  There was no evidence 
of perceptual distortions, hallucinations, ideas of 
reference, or unusual beliefs.  The examiner assessed the 
veteran as well oriented to person, place, and time.  The 
only notable item related to his short- and long-term memory 
was that he was unable to name his ex-wives, which the 
examiner deemed unusual.

The veteran handles all of his activities of daily living 
(ADLs), plus he drives to the post office to retrieve his 
mail, does house cleaning chores, and does all of the cooking 
for his family.  He also goes shopping with his wife, and he 
related that he last showered the day prior.  He indicated 
that he had limited contact with his family of origin; he did 
not have many friends, but he deemed his wife a close friend.  
He denied involvement in any community activities and, though 
he maintained membership in a number of fraternal 
organizations, did not participate in any meetings or other 
activities.  Neither did he attend church.  He enjoyed 
hunting and took a deer the prior season.  He hunted with a 
companion, as his disabled license requires someone to be 
with him.  He related that he had lost interest in most 
activities, including shooting.

The examiner observed that the veteran presented more 
symptoms of post-anxiety than described in his records, and 
assigned a GAF score of 45 as representative of serious 
symptoms such as suicide ideation, anxiety, and impairment in 
social functioning.  The examiner categorized the veteran's 
symptoms as sleep impairment with frequent nightmares, 
avoidance behavior, impaired concentration, anger, 
social avoidance, shot-term memory impairment, and difficulty 
maintaining effective social relationships.

As evidenced during that February 28, 2006 examination, the 
veteran's GAF score was significantly lower than when 
previously measured; it had gone down from the 60-65 range to 
only 45.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF score of 41 to 
50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Whereas a higher GAF score of 61 to 70 is indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The Board acknowledges the last assessed GAF, but it is not 
the determinative factor in the veteran's rating but rather 
his functional impairment.  Mauerhan, 16 Vet. App. at 442-44.  
Further, the Board notes that the summaries in the 
service medical records of the veteran's treatment for his 
wound, and his subsequent medical discharge because of them, 
make no mention of a suicide attempt during his recovery - 
as he is now alleging.  The only documentation of 
contemplating this is in the more recently dated evidence, 
and even then there was no actual intent or plan to follow 
through on this.

So while there was a definite increase in the veteran's 
symptoms as evident from the results of his February 28, 2006 
examination, the RO already has acknowledged as much by 
increasing his rating from 30 to 50 percent effective as of 
that date.  Overall, however, the Board finds that the 
criteria for an even higher 70 percent rating are not more 
nearly approximated, as suicide ideation is essentially the 
only symptom of a rating at this even higher level that the 
veteran manifests.  38 C.F.R. § 4.7.  The examination reports 
contain no findings, for example, of illogical or irrelevant 
speech, obsessional rituals, or near-continuous panic, 
not to mention the absence of spatial orientation or 
unprovoked irritability with periods of violence.  Even were 
the Board to conclude the veteran experiences near-continuous 
depression, the evidence shows it still has not resulted in 
an inability to function independently, as he maintains the 
household, does all the cooking, retrieves the family's mail, 
and shops with his wife.  Also critical to his rating is 
that, while his ability to form and maintain effective 
relationships is compromised, it is not nonexistent, as 
reflected by his ability to maintain his marriage, though not 
without difficulty - as evidenced by his wife's testimony.  
There also is no evidence that he no longer associates with 
his two adopted sisters, who he has described (like his wife) 
as close friends.

Thus, the Board is constrained to find that, since February 
28, 2006, the veteran's PTSD has been no more than 50-percent 
disabling.  So his claim for a higher rating from this date 
onward must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411.


ORDER

The claim for service connection for pulmonary arterial 
hypertension secondary to PTSD is denied.

The claim for service connection for pulmonary embolism 
secondary to PTSD is denied.

The claim for an initial rating higher than 30 percent for 
PTSD prior to February 28, 2006, and for an rating higher 
than 50 percent from that date onward, is denied.




REMAND

As mentioned, the only service medical records in the claims 
file are the surgical records concerning the treatment of the 
veteran's shoulder wound after he was evacuated from Vietnam 
and the records of his medical evaluation board, which 
resulted in his medical discharge.  The claims file reflects, 
and he testified, that he provided his service medical 
records to the RO when he filed his initial claim for VA 
benefits in the early 1970s.  There is no explanation as to 
whether he provided his service Department's originals or his 
personal copies.  The current claims file is a rebuilt 
folder, as the original apparently was lost.

The RO has attempted to retrieve the original claims file and 
to obtain the veteran's missing service medical records.  He 
said that he received VA treatment for his low back and gout 
relatively shortly after his discharge from service.  His 
service medical records and private treatment records contain 
consistent personal history stating that his low back 
condition and gout began in service.  The reason the Board 
deems another remand necessary is that the claims file 
contains no indication the RO asked the VA Medical Centers 
(VAMCs) identified by the veteran to search for any archived 
records pertaining to his treatment in question shortly after 
service.  And VA must exhaust efforts to obtain these 
additional records before deciding these claims.  38 C.F.R. 
§ 3.159(c)(2).  And if, indeed, further efforts to obtain 
these additional records would be futile, then this must be 
expressly indicated and the veteran appropriately notified in 
accordance with the VCAA.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Ensure that no further copies of the 
veteran's service medical records exist.  
Also inquire of the National Personnel 
Records Center (NPRC) as to whether there 
are any alternative service records that 
may document any treatment for a low back 
condition or gout, such as Surgeon 
General's Office abstracts, etc.

2.  As well, inquire of the VAMC in and 
around Seattle, Washington, including a 
Smith Tower VA Medical Facility, to 
determine whether any records concerning 
the veteran are on file pertaining to 
treatment he may have received there 
during the early 1970s.  Please ask the 
appropriate facility to check for any 
archived records.

3.  Then readjudicate the claims for 
service connection for gout and a low back 
disorder in light of any additional 
evidence obtained.  If these claims are 
not granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and given them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration.

In remanding this case, the Board intimates no opinion as to 
the ultimate outcome.  The veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


